Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 1 of 27 PageID #: 15264




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

   CHRISTIAN GEROLD TARANTINO,

                  Petitioner,

   vs.                                                      Case No.: 2:16-cv-03770-JS
                                                           (Case No.: 2:08-cr-00655-JS)
   UNITED STATES OF AMERICA,

               Respondent.
   _____________________________________/

              MOTION FOR DISCOVERY PURSUANT TO RULE 6(a) OF
              THE RULES GOVERNING SECTION 2255 PROCEEDINGS

          Petitioner Christian Tarantino (Petitioner), through undersigned counsel, hereby

   moves for leave of court to conduct discovery under Rule 6(a) of the “Rules Governing

   Section 2255 Proceedings for the United States District Courts.” Petitioner respectfully

   submits that he is entitled to conduct the limited discovery requested as a matter of law.

                                   THE APPLICABLE LAW

          Rule 6(a) authorizes discovery (“Rule 6. Discovery (a) Leave of Court Required.

   A Judge may, for good cause, authorize a party to conduct discovery under the Federal

   Rules of Criminal Procedure or Civil Procedure, or in accordance with the practices and

   principles of law.”) (emphasis added). See also Rule 6(b) (“(b) Requesting Discovery.

   A party requesting discovery must provide reasons for the request. The request must also

   include any proposed interrogatories and requests for admission, and must specify any

   requested documents.”) (emphasis added). “[W]here specific allegations before the court

   show reason to believe that the petitioner may, if the facts are fully developed, be able to

   demonstrate that he is confined illegally and is therefore entitled to relief, it is the duty of

   the court to provide the necessary facilities and procedures for an adequate inquiry.”

   Please see Bracy v. Gramley, 520 U.S. 899, 908-909 (1997) (quoting Harris v. Nelson,

   394 U.S. 286, 300 (1969)) (brackets added). Petitioner is entitled to limited discovery.


                                                  1
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 2 of 27 PageID #: 15265




          While petitioner bears a “heavy burden” in showing “good cause” for discovery

   under Rule 6(a), see Pizzuti v. United States, 809 F.Supp.2d 164, 176 (S.D.N.Y. 2011),

   “[r]equiring impossible feats cannot be the meaning of the good cause requirement.”

   Id. at 191 (brackets added). Accord Gonzalez v. United States, 2013 WL 4453361, *2

   (S.D.N.Y. 2013) (“While it is true that in the habeas context there is a higher threshold

   than in general civil litigation to justify discovery requests, ...it is not the case that a

   petitioner has to prove the merits of his petition before being able to justify any

   discovery.”) (citations omitted). Federal courts within the Second Circuit have ordered

   discovery in Section 2255 proceedings under various scenarios. See Pizzuti at 190-191

   (“petitioners have shown specific facts giving rise to questions concerning the

   authenticity and completeness of the government's pretrial discovery… entitling them to

   discovery. …They have offered specific facts demonstrating that the government

   inexplicably prepared alternate versions of the same document. …the unexplained

   existence of two different versions of the same Form 302… entitled [petitioners] to all

   Form 302's and notes concerning interviews or debriefings of [the witness]”); id. at 191

   (government to explain why two versions of same document were prepared if Form 302

   produced in pretrial discovery is not identical to unredacted version of Form 302 produced

   via FOIA) (brackets added); id. at 193-194 (“In order to press his ineffective assistance

   claim, Pizzuti is entitled to the original wiretap application to the extent it is in the

   possession, custody or control of the government.”); see also Monsanto v. United States,

   1999 WL 637231, *1 (S.D.N.Y. 1999) (finding “good cause” for limited discovery of

   tape recordings and transcripts of telephone conversations held by witness while held in

   federal custody, for records related to a Bronx County arrest, and ordering that polygraph

   examinations taken by witness in relation to the Witness Protection Program be provided

   for in camera review for Court to determine if there is good cause for access to materials);



                                                2
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 3 of 27 PageID #: 15266




   United States v. Fell, 2013 WL 12385306, *3 (D.Vt. 2013) (allowing deposition of federal

   prosecutors as to whether they “knowingly exploited misinformation” placed before jury

   and “about any withheld evidence”); id. (“Should further discovery indicate that the case

   agent could provide relevant testimony” about prosecutorial misconduct claim, request to

   depose agent may be renewed); id. at *4 (allowing discovery of documents eligible for

   qualified work product protection if petitioner shows substantial need for documents on

   the government’s privilege log and inability to obtain information by any other means);

   id. at **5-6 (subpoenaed records to be reviewed in camera to ensure that disclosure is no

   broader than necessary to address juror misconduct claim); Gonzalez, 2013 WL 4453361,

   *2 (sufficient record to justify subpoena of identified NYPD files for in camera review).

      SPECIFIC ALLEGATIONS ENTITLING PETITIONER TO DISCOVERY
          AND PARTICULARIZED LIMITED DISCOVERY REQUESTS

          Petitioner particularizes limited discovery requests providing sufficient reasons to

   show that the discovery being sought would advance his claims. The specific allegations

   entitling petitioner to the limited discovery requested herein follow seriatim:

     Count 1: First trial counsel’s failure to investigate evidence of “legal innocence”

          Petitioner submits that first trial counsel unreasonably failed to investigate facts

   that would have shown lack of evidence to convict petitioner of the offense mischarged

   in Count 1 under 18 U.S.C. § 33, and that petitioner was “legally innocent” because the

   essential jurisdictional element of the statute (“any motor vehicle which is used, operated,

   or employed in interstate or foreign commerce”) was actually disproven by trial testimony

   that the “armored vans” of “Mid-Island Check Cashing Corp.” (Mid-Island) were only

   “used, operated, or employed” intrastate within New York.

   AUSA: And how did you use the armored vans? Fede: To deliver payrolls to certain
   companies around Long Island Queens. AUSA: In addition to Long Island and Queens,
   did you service any companies outside of New York State? A. No.

   (T.808) (testimony of Frank Fede, Mid-Island owner) (3/29/2011) (emphasis added).


                                                3
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 4 of 27 PageID #: 15267




           The government relies upon non-specific trial testimony in support of upholding

   federal jurisdiction to prosecute the offense conduct under 18 U.S.C. § 33.

   AUSA: Did you ever service companies in the Port of Newark? Fede: Yes. AUSA: In the
   Port of Newark, what kind of companies did you serve? Fede: We did the tankers that
   came in from foreign countries, and we would service the ships.”

   (T.808) (testimony of Frank Fede, Mid-Island owner) (3/29/2011) (emphasis added).

           Documents obtained by civil counsel post-conviction reveal that Mid-Island was

   a New York company never registered in New Jersey, and that it was insured under the

   same policy (at the time of the crime in 1994) with five other check cashing companies.1

   Civil counsel further found that Frank Fede also owned “Kayla Check Cashing Corp.”

   Fede testified that an unnamed first-person plural (“We”) provided unspecified “service”

   at the Port of Newark at some unspecified time, (T.808), not that any Mid-Island vehicle

   was “used, operated, or employed” in the Port of Newark at the time of the charged crime.

   See also Trial Exhibit 3-FF (June 23, 1994 van route intrastate only). Fede (“we”) could

   have provided the unspecified “service” in Newark through at least six other companies

   (i.e., other than Mid-Island), at some unspecified time before his trial testimony in 2011,

   even if one disregards their lack of New Jersey registration, as the government suggests,

   see Opposition at p.5 (“The petitioner’s argument that Mid-Island did not operate in

   interstate commerce simply because state corporate records did not show registration in

   the state of New Jersey is irrelevant in light of the testimony that shows the company

   actually serviced the Port of Newark.”) (emphasis added), but the specific trial testimony

   does not show that any Mid-Island vehicle serviced Newark in June 1994. See (T.808)

   (“Q. In addition to Long Island and Queens, did you service any companies outside of

   New York State? A. No.”) (emphasis added); compare id. (“we did” tankers in Newark).


   1
     The same 1994 insurance policy covered six “check cashing” corporations registered in New York only:
   (1) Mid-Island Check Cashing Corporation, (2) Industry Check Cashing Corporation, (3) East Island Check
   Cashing Corporation, (4) North Island Check Cashing Corporation, (5) South Island Check Cashing
   Corporation, and (6) Albany Check Cashing Corporation.


                                                     4
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 5 of 27 PageID #: 15268




                                      Limited Discovery Requests

           In accordance with Rule 6(b), petitioner herein specifies the requested documents

   that would advance his claim that trial counsel unreasonably failed to investigate the facts

   showing that petitioner is “legally innocent” of Count 1 due to lack of evidence as to the

   essential jurisdictional element of 18 U.S.C. § 33.2

   (1) Petitioner requests that the government3 produce any and all documents evidencing
   that Mid-Island Check Cashing Corporation “used, operated, or employed” any of its
   vehicles to provide service at the Port of Newark, New Jersey on or about June 23, 1994,
   including but not limited to FBI 302 reports and agent “rough notes.”

   (2) Petitioner requests that the government produce any and all documents evidencing
   that any entity owned by Frank Fede, other than Mid-Island Check Cashing Corporation,
   “used, operated, or employed” any of its vehicles to provide service at the Port of Newark,
   New Jersey on or about June 23, 1994, including but not limited to FBI 302 reports and
   agent “rough notes.”

   (3) Petitioner requests that the government produce any and all documents evidencing
   that any entity owned by Lisa Drago4 (aka Lisa Lentini/Lisa Fede) or any entity owned
   by any relative or associate of Frank Fede, other than Mid-Island Check Cashing
   Corporation, “used, operated, or employed” any of its vehicles to provide service at the
   Port of Newark, New Jersey on or about June 23, 1994, including but not limited to FBI
   302 reports and agent “rough notes.”

   (4) Petitioner requests that Lisa Drago (aka Lisa Lentini/Lisa Fede) produce any and all
   documents evidencing that Mid-Island Check Cashing Corporation “used, operated, or
   employed” any of its vehicles to provide service at the Port of Newark, New Jersey on or
   about June 23, 1994.

   (5) Petitioner requests that Lisa Drago (aka Lisa Lentini/Lisa Fede) produce any and all
   documents evidencing that any entity owned by Frank Fede, other than Mid-Island Check
   Cashing Corporation, “used, operated, or employed” any of its vehicles to provide service
   at the Port of Newark, New Jersey on or about June 23, 1994.

   (6) Petitioner requests that Lisa Drago (aka Lisa Lentini/Lisa Fede) produce any and all
   documents evidencing that any entity owned by Lisa Drago (aka Lisa Lentini/Lisa Fede)
   or any entity owned by any relative or associate of Frank Fede, other than Mid-Island
   Check Cashing Corporation, “used, operated, or employed” any of its vehicles to provide
   service at the Port of Newark, New Jersey on or about June 23, 1994.
   2
     Petitioner believes that he has already made a sufficient showing for relief, but the documents requested
   would allow for the facts to be fully developed to concretize the claim that he is confined illegally. See
   Bracy, 520 U.S. at 908-909 (court has a “duty” to facilitate an “adequate inquiry”).
   3
     All document production requests directed to the government seek any and all documents in the actual or
   constructive possession, custody, or control of the prosecution team whose members included federal, state,
   and local law enforcement officers and other officials who participated in the investigation and prosecution
   of the case against petitioner.
   4
     Lisa Drago is a known heir of the late Frank Fede and a participant in his check cashing businesses.


                                                        5
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 6 of 27 PageID #: 15269




     All Counts (1-4): First trial counsel’s failure to disclose unwaivable benefactor
         conflict and prior destruction of evidence incriminating the benefactor

          Petitioner submits that first trial counsel improperly failed to disclose to the court

   an unwaivable conflict embodied in his simultaneous representation of the petitioner’s

   alleged accomplice, Scott Mulligan (Mulligan), before and during the first trial and his

   prior destruction of evidence incriminating Mulligan in this case (a “blackmail letter”

   from Gargiulo to Mulligan threatening that an incriminating tape would be sent to the FBI

   if Mulligan did not pay him $500,000, showing his motive to hire the murder of Gargiulo),

   thereby causing structural error obviating consideration of the evidence, but petitioner has

   also shown instances of how the unwaivable conflict adversely affected trial performance.

   Petitioner is supported by the Affirmations of Eliza D. Stahl, an attorney in good standing,

   who provides the evidentiary grounds for the asserted issues. The government faults the

   petitioner for not producing an affidavit from first trial counsel admitting to his actual

   simultaneous representation of Mulligan during his trial representation of petitioner, see

   Opposition at 7 n.8, as if counsel would “volunteer” statements against his own interests.

   The Second Circuit has long favored allowing a defender an opportunity to explain his or

   her deficient performance. See United States v. Dukes, 727 F.2d 34, 41 n.6 (2d Cir.1984)

   (“In the event that counsel accused of being incompetent is not called to testify or present

   evidence, the district court, before making any determination that counsel was

   incompetent, should provide counsel with that opportunity.”).

          Petitioner has made a sufficient showing that his first trial counsel operated under

   an unwaivable conflict. See Affirmations of Eliza D. Stahl (first trial counsel was paid

   by Mulligan with a $150,000 check and cash to appear for petitioner at the first trial, while

   simultaneously defending Mulligan, and first trial counsel also admitted against his own

   penal interests that he destroyed the “blackmail letter” evidence incriminating Mulligan).




                                                6
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 7 of 27 PageID #: 15270




            The discovery requests made herein seek to corroborate these specific allegations,

   which “show reason to believe that the petitioner may, if the facts are fully developed,

   be able to demonstrate that he is confined illegally and is therefore entitled to relief”. See

   Bracy, 520 U.S. at 908-909 (the court has a “duty” to facilitate an “adequate inquiry”).5

                                       Limited Discovery Requests

            In accordance with Rule 6(b), petitioner herein specifies the requested documents

   and the interrogatories that would advance his claim that first trial counsel operated under

   an unwaivable conflict involving his self-interest and divided loyalties.

   Document Production Requests

   (1) Petitioner requests that the government6 produce any and all documents, including but
   not limited to grand jury transcripts, FBI 302 reports, agent “rough notes,” or memoranda,
   evidencing any and all questioning, interviews, or interrogations of first trial counsel
   James Froccaro regarding either Scott Mulligan or Manon Mulligan and/or regarding the
   blackmail letter from Vincent Gargiulo forwarded to James Frocarro by Manon Mulligan
   according to her testimony.

   (2) Petitioner requests that counsel James Froccaro produce any and all documents in his
   actual or constructive possession evidencing any and all questioning, interviews, or
   interrogations to which he, James Froccaro, was subjected regarding Scott Mulligan or
   Manon Mulligan and/or regarding the blackmail letter from Vincent Gargiulo forwarded
   to James Frocarro by Manon Mulligan according to her testimony.

   (3) Petitioner requests that James Froccaro produce any and all documents in his actual
   or constructive possession evidencing any and all payments by check, cash, or “payment-
   in-kind” received by James Froccaro, or his law office, or any related person or entity,
   from either Scott Mulligan or Manon Mulligan, directly or indirectly, at any time before,
   during, or after petitioner’s first trial, providing the dates and methods of payment

   (4) Petitioner requests that counsel James Froccaro produce any and all documents in his
   actual or constructive possession evidencing any and all communications (in person or
   through any other communication method) that James Froccaro had with Scott Mulligan
   or Manon Mulligan regarding the offenses charged against petitioner or Scott Mulligan
   in this case at any time before, during, or after petitioner’s first trial.

   5
     Petitioner believes he has already made a sufficient showing for relief, but the documents requested and
   the answers to the interrogatories proposed would allow for the facts to be fully developed to concretize the
   claim that he is confined illegally. See Bracy, 520 U.S. at 908-909 (court has a “duty” to facilitate an
   “adequate inquiry”).
   6
     All document production requests directed to the government seek any and all documents in the actual or
   constructive possession, custody, or control of the prosecution team whose members included federal, state,
   and local law enforcement officers and other officials who participated in the investigation and prosecution
   of the case against petitioner.


                                                        7
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 8 of 27 PageID #: 15271




   Interrogatories to first trial counsel James Froccaro

   (1) Did you destroy a blackmail letter from Vincent Gargiulo (demanding $500,000 from
   Scott Mulligan or an incriminating tape would be delivered to the FBI) forwarded to you
   by Manon Mulligan according to her testimony?

   (2) Did you ever admit to attorney Eliza D. Stahl that you destroyed a blackmail letter
   from Vincent Gargiulo forwarded to you by Manon Mulligan?

   (3) Did you, your law office, or any person or entity related to you, receive any payments
   by check, cash, or “payment-in-kind” from either Scott Mulligan or Manon Mulligan,
   directly or indirectly, at any time before, during, or after petitioner’s first trial?

   (4) If the answer to interrogatory (3) is yes, please itemize all of the sums paid with the
   dates and methods of payment and the identity of the person or entity who received sums.

   (5) Did you communicate (in person or through any other communication method) with
   Scott Mulligan or Manon Mulligan, directly or indirectly, regarding the offenses charged
   against petitioner or Scott Mulligan in this case at any time before, during, or after
   petitioner’s first trial?

   Interrogatories to government witness Scott Mulligan

   (1) Please itemize any and all payments by check, cash, or any “payment-in-kind” that
   you have ever made directly or indirectly to James Froccaro, his law office, or any person
   or entity related to him, at any time before, during, or after petitioner’s first trial, providing
   the dates and methods of payment.

   (2) Did you communicate (in person or through any other communication method) with
   James Froccaro, directly or indirectly, regarding the offenses charged against petitioner
   or you in this case at any time before, during, or after petitioner’s first trial?

   (3) If the answer to interrogatory (2) is yes, please describe and date each communication
   had with James Froccaro, directly or indirectly, regarding the offenses charged against
   petitioner or you in this case at any time before, during, or after petitioner’s first trial.

       All Counts (1-4): First trial counsel’s complete exclusion of petitioner from
        pre-trial screening of jury venire in contempt of direct trial court order

           Petitioner submits that first trial counsel entirely excluded him from pre-screening

   the venire in defiance of an order underscoring the import of petitioner’s ability to review

   the juror questionnaires. See March 15, 2011 Transcript at p.40 (court order issued after

   counsel questioned whether he had time to visit petitioner to review juror questionnaires)

   (THE COURT: “So you're definitely going to do that beforehand and see what his

   desires would be in terms of the type of jury he'd like to be seated.”) (emphasis added).


                                                   8
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 9 of 27 PageID #: 15272




   The Second Circuit concluded that petitioner “impliedly waived his right” to be present

   during the pretrial telephone conferences based in part on the assumption that first trial

   counsel had obeyed the order. See United States v. Tarantino, 617 Fed.Appx. 62, 64-65

   (2d Cir. 2015). The decision relied on an incomplete record. Id. at 65 (“On this record, it

   is apparent that Tarantino waived his right to be present”). The record has been augmented

   by petitioner’s affidavit averring that first trial counsel never brought the questionnaires

   to his place of pretrial detention as ordered by the Court to “see what his desires would

   be in terms of the type of jury he'd like to be seated.” Petitioner has reasonably explained

   why he did not contemporaneously report his first trial counsel’s contempt of court. See

   Reply Affidavit of Tarantino at ¶¶36-39. As the pre-screening of the venire is a material

   stage of trial, first trial counsel entirely excluding petitioner in contempt of a court order

   constitutes structural error obviating consideration of the evidence.

            The discovery requests made herein seek to corroborate these specific allegations,

   which “show reason to believe that the petitioner may, if the facts are fully developed,

   be able to demonstrate that he is confined illegally and is therefore entitled to relief”. See

   Bracy, 520 U.S. at 908-909 (the court has a “duty” to facilitate an “adequate inquiry”).7

                                        Limited Discovery Requests

            In accordance with Rule 6(b), petitioner herein specifies the requested documents

   and proposes a request for admission that would advance his claim that first trial counsel

   entirely excluded him from pre-screening the venire in contempt of a direct court order.

    Document Production Request

   (1) Petitioner requests that the government produce any and all documents, including but
   not limited to Federal Bureau of Prison records, evidencing the dates of any and all visits
   of first trial counsel James Froccaro with the petitioner at his place of pretrial detention.



   7
     Petitioner believes he has already made a sufficient showing for relief, but the documents and admission
   requested would allow for the facts to be fully developed to concretize the claim that he is confined illegally.
   See Bracy, 520 U.S. at 908-909 (court has a “duty” to facilitate an “adequate inquiry”).


                                                          9
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 10 of 27 PageID #: 15273




    Request for Admission to first trial counsel James Froccaro

    (1) Admit that you did NOT take the juror questionnaires to review with the petitioner at
    his place of pretrial detention as directly ordered by Judge Joanna Seybert on the record.

       Count 2: First trial counsel’s failure to request a theory of defense instruction

           Petitioner submits that first trial counsel failed to seek a defense theory instruction

    that jurors had a legal duty to acquit petitioner if they found the evidence only sufficiently

    proved he was an “accessory-after-the-fact” of the murder. See Mathews v. United States,

    485 U.S. 58, 63 (1988) (defendant “entitled to an instruction as to any recognized defense

    for which there exists evidence sufficient for a reasonable jury to find in his favor”);

    United States v. Varelli, 407 F.2d 735 (7th Cir. 1969) (distinguishing criminal conduct of

    “accessories-after-the-fact” and “aiders and abettors” to conclude that defendants were

    merely “accessories-after-the-fact” and could not be convicted as “aiders and abettors”).

    Petitioner could not be legally convicted if he was merely an “accessory-after-the-fact,”

    for he was prosecuted at trial as an “aider and abettor” of the charged substantive murder.

    See May 4, 2011 Transcript at p.3065 (final summation of the prosecution submitting that

    petitioner “aided and abetted” the murder of Louis Dorval). First trial counsel moved for

    acquittal arguing that the tape evidence “more appropriately” implicated petitioner as an

    “accessory-after-the-fact.” See April 27, 2011 Transcript at p.2793 (“the only statement

    in there that could potentially be argued to implicate him in the murder or being an

    accessory -- I think more appropriately being an accessory after the fact, where there is a

    claim that it is Mr. Tarantino speaking...”). However, counsel unreasonably failed to seek

    the defense theory instruction given that the tape supported petitioner’s actual innocence

    as an “accessory-after-the-fact” who subsequently learned of the murderer’s identity and

    the murder site (corroborated by the actual murderers’ guilty pleas and FBI forensics).

    The most exculpatory excerpt was inaudible at trial, even though counsel was alerted to

    its discovery upon amplification. See Affirmation of Eliza D. Stahl (attached hereto).


                                                 10
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 11 of 27 PageID #: 15274




           Petitioner here attaches a new affidavit quoting the most exculpatory tape excerpt,

    wherein petitioner identifies “Pistone” as the killer who “dropped off” victim “Louie”

    from the vehicle where the murder occurred, in support of a discovery request seeking

    the original tape for amplification of the exculpatory excerpt that was left inaudible and

    unmentioned during the trial. See Affidavit of Petitioner (attached hereto) at ¶4:

    4. I respectfully submit to this Court that had the tape evidence been correctly heard and
    transcribed (via expert sound amplification available to my trial counsel), my own
    words on tape would have proven my actual innocence of the murder of Louis Dorval,
    as, to the best of my recollection, I said who killed “him” (“Louie”) and where the
    murder occurred while taped for blackmail, as follows:

    “Pistone killed him and he dropped him off in his car, you know. He uses his fucking
    cousin’s pickup, whatever and dropped him off. And then there were blood stains in there.
    So they took all these guys’ DNA also. You see, he was dead meat. But Louie was going
    to show in this person’s pickup truck.”

    Accord Affirmation of Eliza D. Stahl (attached hereto) at ¶X (attorney Stahl heard same

    exculpatory excerpt upon amplification and emphasized discovery to first trial counsel).

    Compare May 21, 2009 Draft of Tape Transcript (discovery Bates stamp page 00000804)

    (attached as Exhibit A) (same tape excerpt mistranscribed with non-sequitur phrasing):

    “CHRIS, they’re in trouble with me and drop him off in his car, you know. You use his
    fuckin’ cousin’s pickup, whatever, and dropped them off. And then there were blood
    stains in there. So they took all these guys’ DNA also. You see, he was dead meat. But
    Louie was going to show [UI] in this person’s pickup truck.”

    (emphasis added on non-sequitur obfuscating exculpatory excerpt “Pistone killed him”).

    Although counsel was advised of the correct transcription of the exculpatory excerpt upon

    amplification, counsel allowed the excerpt to be mistranscribed for the jury, as follows:

    “CHRIS told me. I go -- and dropped him off in his car, you know. He used his fuckin’
    cousin’s pickup, or whatever, and dropped them off. And there’s -- there were blood stains
    in there. So they took all these guys’ DNA also [UI] in this person’s pickup truck.

    See Final Tape Transcript at pp.5-6 (attached as Exhibit B). Given the inaudibility of the

    tape, first trial counsel ineffectively failed to amplify the exculpatory excerpt to support

    the theory of defense instruction and allowed the mistranscription to misguide the jury.



                                                11
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 12 of 27 PageID #: 15275




            The discovery requests made herein seek to corroborate these specific allegations,

    which “show reason to believe that the petitioner may, if the facts are fully developed,

    be able to demonstrate that he is confined illegally and is therefore entitled to relief”. See

    Bracy, 520 U.S. at 908-909 (the court has a “duty” to facilitate an “adequate inquiry”).8

                                       Limited Discovery Requests

            In accordance with Rule 6(b), petitioner herein specifies the requested documents

    and seeks production of the tape evidence for sound amplification that would advance his

    claim that first trial counsel unreasonably failed to request a theory of defense instruction

    supported by evidence of petitioner’s actual innocence of the charged substantive murder

    of Louis Dorval as an “accessory-after-the-fact” involved only in corpse concealment.

    Document Production Requests

    (1) Petitioner requests that the government9 produce any and all documents, including but
    not limited to grand jury transcripts, FBI 302 reports, agent “rough notes,” or memoranda,
    evidencing that Joseph Pistone and Peter Pistone murdered Louis Dorval inside a vehicle
    and that petitioner was only involved in corpse concealment after-the-fact of the murder.

    Request for Amplification of Tape Recording (Production of Tangible Evidence)

    (1) Petitioner requests that the government produce the original tape evidence to allow
    counsel for petitioner to obtain expert amplification of the asserted exculpatory excerpt.

    Retrial (Counts 3-4): Retrial counsel’s failure to seek recusal of the retrial court

            Petitioner submits that first trial counsel ineffectively failed to seek recusal of the

    retrial court based on inferable bias stemming from Judge Joanna Seybert impermissibly

    allowing a government witness to waive grand jury indictment on an offense punishable

    by death, see 18 U.S.C. §§ 33-34, which expedited the availability of a key retrial witness




    8
      Petitioner believes that he has already made a sufficient showing for relief, but the documents and the
    amplification requested would allow for the facts to be fully developed to concretize the claim that he is
    confined illegally. See Bracy, 520 U.S. at 908-909 (court has a “duty” to facilitate an “adequate inquiry”).
    9
      All document production requests directed to the government seek any and all documents in the actual or
    constructive possession, custody, or control of the prosecution team whose members included federal, state,
    and local law enforcement officers and other officials who participated in the investigation and prosecution
    of the case against petitioner.


                                                        12
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 13 of 27 PageID #: 15276




    for the prosecution six days before the then scheduled retrial date. In accepting the waiver,

    Judge Seybert contravened the Fifth Amendment, Fed.R.Crim.Pr. 7, and jurisprudence.

    See United States v. Macklin, 523 F.2d 193, 196, n.3 (2d Cir. 1975) (“offense punishable

    by death requires prosecution by indictment regardless of a defendant’s waiver”) (citing

    Rule 7); see also Matthews v. United States, 622 F.3d 99, 103 (2d Cir. 2010) (court must

    “look to the charging instrument to which [witness] pleaded.”). Petitioner submits that

    the failure to seek recusal caused structural error requiring vacatur of the only conviction

    obtained at the retrial as his fundamental right to an unbiased retrial judge was violated.

    Petitioner proposes interrogatories to Judge Seybert as a material witness on the issue.

    See Bracy v. Gramley, 520 U.S. 899 (1997) (allowing discovery on judicial bias issue).

           Petitioner also proposes an interrogatory to the Assistant United States Attorney

    (AUSA) who represented the government during the waiver of grand jury indictment by

    witness Scott Mulligan on January 3, 2012, and document production requests seeking

    “work product.” See, e.g., Ferguson v. Abrams, 1998 WL 305631 (E.D.N.Y. 1998)

    (permitting deposition of lead prosecutors in § 2254 case on Brady and Napue claims);

    Richardson v. United States, 2013 WL 5521859 at *1, n.1 (S.D. Ohio 2013) (noting that

    expansion of record in a § 2255 case included transcripts of depositions of Assistant

    United States Attorneys who represented government at trial); Robb v. Ishee, 2012 WL

    604225 at *4 (S.D. Ohio 2012) (permitting depositions of state prosecutors); Reid v.

    Vaughn, 2003 WL 21027275 at *2 (E.D.Pa. 2003) (permitting deposition of a state

    prosecutor); Fell, supra, 2013 WL 12385306, at **3-4 (allowing deposition of federal

    prosecutors and discovery of documents eligible for work product protection if petitioner

    shows substantial need for the documents on government’s privilege log and inability to

    obtain information by any other means); id. at **5-6 (subpoenaed records to be reviewed

    in camera to ensure disclosure no broader than needed to address juror misconduct claim).



                                                 13
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 14 of 27 PageID #: 15277




             The discovery requests made herein seek to corroborate these specific allegations,

    which “show reason to believe that the petitioner may, if the facts are fully developed,

    be able to demonstrate that he is confined illegally and is therefore entitled to relief”. See

    Bracy, 520 U.S. at 908-909 (the court has a “duty” to facilitate an “adequate inquiry”).10

                                        Limited Discovery Requests

             In accordance with Rule 6(b), petitioner herein specifies the requested documents

    and the interrogatories that would advance his claim that retrial counsel ineffectively

    failed to seek the recusal of the retrial court based on Judge Seybert’s inferable bias.11

    Document Production Requests

    (1) Petitioner requests that the government12 produce any and all documents known in
    United States Department of Justice (USDOJ) Manuals for its criminal case prosecutors
    as the “Prosecution Memorandum” in codefendant case United States v. Scott Mulligan.

    (2) Petitioner requests that the government produce any and all documents known in
    United States Department of Justice (USDOJ) Manuals for its criminal case prosecutors
    as containing a “Statement of Justification” for allowing waiver of a grand jury indictment
    for the offense charged against Scott Mulligan under 18 U.S.C. § 33.

    (3) Petitioner requests that the government produce any and all documents known in
    United States Department of Justice (USDOJ) Manuals for its criminal case prosecutors
    as containing the “Approval Authority” for allowing waiver of a grand jury indictment
    for the offense charged under 18 U.S.C. § 33.

    Interrogatories to United States District Court Judge Joanna Seybert

    (1) Under what legal authority was retrial witness Scott Mulligan permitted to waive a
    grand jury indictment on January 3, 2012 for an offense charged under 18 U.S.C. § 33,
    which is punishable by death under 18 U.S.C. § 34?

    (2) Did Your Honor allow the waiver of indictment due to the absence of any objection?


    10
       Petitioner believes that he has already made a sufficient showing for relief, but the documents requested
    and the answers to the interrogatories proposed would allow for the facts to be fully developed to concretize
    the claim that he is confined illegally. See Bracy, 520 U.S. at 908-909 (court has a “duty” to facilitate an
    “adequate inquiry”).
    11
       Petitioner requests referral of the recusal issue to the Chief Judge of the Eastern District of New York,
    including the discovery requested from Judge Seybert as a material witness. See United States v. Craig,
    853 F.Supp. 1413, 1415 (S.D.Fla. 1994) (long-term policy of referring recusal motions to Chief Judge).
    12
       All document production requests directed to the government seek any and all documents in the actual
    or constructive possession, custody, or control of the prosecution team whose members included federal,
    state, and local law enforcement officers and other officials who participated in the investigation and
    prosecution of the case against petitioner.


                                                        14
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 15 of 27 PageID #: 15278




    Interrogatory to former AUSA James Miskiewicz

    (1) Under what legal authority was retrial witness Scott Mulligan permitted to waive a
    grand jury indictment on January 3, 2012 for an offense charged under 18 U.S.C. § 33,
    which is punishable by death under 18 U.S.C. § 34?

                                        CONCLUSION

           Petitioner’s requests for discovery articulate sufficient reasons as to why the Court

    should grant him leave to conduct limited inquiries under Rule 6 of the “Rules Governing

    Section 2255 Proceedings for the United States District Courts” before holding a hearing.

    See Rule 7 (“[i]f the motion is not dismissed, the judge may direct the parties to expand

    the record by submitting additional materials relating to the motion.”); Rule 8 (“[i]f the

    motion is not dismissed, the judge must review the answer, any transcripts and records of

    prior proceedings, and any materials submitted under Rule 7 to determine whether an

    evidentiary hearing is warranted.”) (brackets added).

           Petitioner has shown that the requested discovery would further support his

    facially valid claims and thereby allow him to fully meet his burden of proving his

    entitlement to relief under § 2255 by a preponderance of the evidence. The discovery

    herein requested seeks information that, if fully developed, would support the claims that

    counsel rendered ineffective assistance. See Fan v. United States, 2019 WL 2503995, *4

    (E.D.N.Y. 2019) (“Accordingly, to be proper, any discovery must be focused on seeking

    information that, if fully developed, would support either prong of the Strickland test.”);

    see also Bisaccia v. United States, 2000 WL 703014, *6 (E.D.N.Y. 2000) (“Thus the

    question for this Court is whether the petitioner[’s] allegations reasonably permit

    inferences that, if credited, would entitle [him] to relief under § 2255. If the answer is

    yes, then they should be afforded discovery for the purpose of further drawing out those

    allegations.”) (brackets added).




                                                15
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 16 of 27 PageID #: 15279




            For all of the foregoing reasons, petitioner submits that he is legally entitled to the

    limited discovery requested. See Bracy, 520 U.S. at 908-909 (the court has a “duty” to

    facilitate “adequate inquiry” if the specific allegations made by petitioner “show reason

    to believe that the petitioner may, if the facts are fully developed, be able to demonstrate

    that he is confined illegally and is therefore entitled to relief”).

                                                    Respectfully submitted,

                                                    /s/ Todd G. Scher
                                                    Todd G. Scher
                                                    Florida Bar No. 0899641
                                                    Law Office of Todd G. Scher, P.L.
                                                    1722 Sheridan Street, #346
                                                    Hollywood, FL 33020
                                                    (754) 263-2349 (Tel)
                                                    (754) 263-4147 (Fax)
                                                    tscher@msn.com


                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 14th day of September 2020, I electronically

    filed the foregoing with the Clerk of Court by using the CM/ECF system which will send

    a notice of electronic filing to counsel for the Respondent.



                                                             /s/ Todd G. Scher
                                                             Todd G. Scher




                                                  16
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 17 of 27 PageID #: 15280




              EXHIBIT “A”
     Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 18 of 27 PageID #: 15281




                 running around                  telling      everybody         he brought              LOUIE           He        got    arrested         in




                 Brooklyn


     VG          Unbelievable



     CT          He          him and         his      connected                 and       like   five    other fuckin                like    half    fuckin



                 mozzarellas                right      that     got   arrested          for like     some       kind    of     RICO          or



                 something you                   know        what       mean            out    on Long     Island            right          So now


                 they had           all    of their     DNA        taken     too        and supposedly               dozens          of witnesses



                 CHRIS            theyre         in   trouble      with    me      and drop him            off    in   his     car       you      know


                 You     use       his     fuckin        cousins          pickup         whatever         and dropped                    them       off



10               And     then       there       were blood             stains      in   there      So they took               all    these        guys


11               DNA         also         You    see         he was     dead        meat         But Louie           was going              to    show


12               in   this    persons pickup                  truck       Maybe           he finds       hair so                  and they took


13               seven        guys         names              dont now one                of their      names          not    one           Its   like    JOE


14               MOTARATS                    TONY            IIE                and       Im     like   hey          Im      like        dont know


                 none        of   them          So these           guys are        also       arrested     at    the    same time                 right


16               So now              and admit           that             laughter


17   VG          Go ahead


18   CT                 MEL         tells    me       they wanted            hair but         doesnt want             me     to     take     it   right


19               Hes     like                   So     go back                     cant        think    for about              day       two      days


20                      Im        sketching           shit   out       For   one        eighteen        people         were         in   that     fucker



21               Eighteen             Thinking           like   JOE CAPATENIE                      UI         Like           like    really       never

22               so Im like               holy fuck          you      know So                 came home              that    night                fuckin



23               DNAs         been around                forever          That got            us fuckin       like




                                                             DRAFT           5212009
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 19 of 27 PageID #: 15282




              EXHIBIT “B”
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 20 of 27 PageID #: 15283


                                                                                         5

VG:         [UI], one other question, CHRIS.

CT:         They're up here.

VG:         Why are they waiting this long ? What's it, four or five years?

CT:         Huh-uh. Six – six, coming up on seven. Let me -- let me -- let me just tell

            you ‘cause, Vince – and you know what, I won't lead you, and I'll let you tell

            me what you think, all right? Now when these guys come up here, right,

            now a bunch of other dudes get arrested. [UI] --

VG:         Yeah.

CT:         Okay, some guy’s cousin rats on his cousin, okay? Somebody rats on you

            and says you killed LOUIE which you totally [UI].

VG:         Holy shit.

CT:         Yeah, they got him out of jail.

VG:         I got to talk. Something strange [UI].

CT:         Just listen to this. It gets twisted, right? They got him out of jail. This guy

            named PISTONE, okay -- remember that PETER PISTONE, okay, running

            around telling everybody he bumped LOUIE.        He got arrested in Brooklyn.

VG:         Unbelievable.

CT:         He -- him and this guy PISTONE and like five other fuckin’, like half fuckin’

            mozzarellas, all right, got arrested for like some kind of RICO or something,

            you know what I mean, out on Long Island, all right? So now they had all of

            their DNA taken too and supposedly dozens of witnesses. CHRIS told me.

            I go -- and dropped him off in his car, you know. He used his fuckin’

            cousin’s pickup, or whatever, and dropped them off. And there’s -- there

            were blood stains in there. So they took all these guys’ DNA also [UI] in
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 21 of 27 PageID #: 15284


                                                                                           6

            this person’s pickup truck. Maybe they find hairs so [UI], and they took

            seven guys’ names. I don't know one of their names, not one. It's like,

            yeah, JOE MOTARATS, TONY COROLIE; and I'm like, you know. And I’m

            like, I don't know them [UI]. So these guys are also arrested at the same

            time, all right?   So now – and admit that [UI] -- (Laughter).

VG:         Go ahead.

CT:         [UI] imagine. So now MEL tells me they wanted hair but doesn't want me

            to take it, right? He's like [UI]. I can't think for about a day, two days.

            Finally, I'm sketching shit out. For one, eighteen people were in that car.

            Eighteen. Thinking like JOE CAPATENIE, [UI] like. Like a million – like

            really never – so I'm like, holy fuck, you know? So, they know that. And I

            go – [UI] fuckin' DNA's been around forever. That got us fuckin’ like –

VG:         That’s it. I think they’re trying to scare you guys into making some type of

            move and – and get this stupid case with a dead end. So what they're

            doing now is putting pressure on everyone. See if you get everyone

            involved into saying that SCOTT’S on the lam. He shouldn't be doing what

            he's doing.

CT:         He's changed, SCOTT, because listen, you’re thinking like this, for one.

            You’re not a saint in all of this. You’re taking X amount of time, and I'm

            taking X. So for one, I need a guy on the street in order to fuckin’ take care

            of my shit, you know what I mean, as far as arranging money, as far as

            handling our business.

VG:         But he is going to be so hot if this comes down.

CT:         Doesn't matter. Listen, his whole thing is if he can prove to the wife, he
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 22 of 27 PageID #: 15285




                       AFFIDAVIT OF
                   CHRISTIAN TARANTINO
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 23 of 27 PageID #: 15286
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 24 of 27 PageID #: 15287
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 25 of 27 PageID #: 15288




                           AFFIDAVIT OF
                          ELIZA D. STAHL
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 26 of 27 PageID #: 15289




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          X
CHRISTIAN GEROLD TARANTINO,
                                                                   Case No.: 2:16-cv-03770-JS
Petitioner,
                                                                   AFFIRMATION OF
                                                                   ELIZA D. STAHL, ESQ.
- vs –

UNITED STATES OF AMERICA,

Respondent.
                                                          X


         ELIZA D. STAHL, ESQ., an attorney at law duly licensed to practice law in New York,

affirms under the penalty of perjury as follows:

         1.    I am the managing member of The Law Office of Eliza D. Stahl, P.C., and I am

personally familiar with the facts and circumstances contained herein.

         2.    In the weeks leading up to Mr. Tarantino’s first trial, Mr. Tarantino was adamant

that the transcript provided by the government as a trial exhibit was inaccurate in several key

respects and provided his attorney, James Frocarro, and me with several specific examples.

         3.    Mr. Tarantino was adamant that the tape contained an exculpatory excerpt which

should have been transcribed as follows: “Pistone killed him and he dropped him off in his car,

you know. He uses his fucking cousin’s pickup, whatever and dropped him off. And then there

were blood stains in there. So they took all these guys’ DNA also. You see, he was dead meat.

But Louie was going to show in this person’s pickup truck.”

         4.    I listened to the enhanced version of the recording and agreed that Mr. Tarantino’s

version matched perfectly with the voice on the recording and that the statement was exculpatory.

This was further corroborated by the fact that the government’s transcription did not make sense.
Case 2:08-cr-00655-JS Document 518 Filed 09/14/20 Page 27 of 27 PageID #: 15290




       5.      I tried on numerous occasions prior to and during the trial to convince Mr. Frocarro

to at least listen to the tape with me, while reading along with Mr. Tarantino’s edits, so that we

could evaluate the exculpatory content and review Mr. Tarantino’s options. Mr. Frocarro refused

to listen to the tape with me. Mr. Frocarro remained uncooperative and refused to even discuss it

although Mr. Tarantino repeatedly indicated a strong desire to confront the tape in this manner.

       6.      On one occasion in April of 2011, Mr. Tarantino’s wife, Jennifer Tarantino, and I

went to talk to Mr. Frocarro at his office regarding this issue and, as before, he steadfastly refused

to even listen to the tape while comparing it to Mr. Tarantino’s transcript. I argued that there was

no discernable strategy to refusing to present the edited transcript as to the murder of Dorval

specifically and as to the audibility of the tape. I reminded Mr. Frocarro that Mr. Tarantino wanted

to hold the government to their burden of proving both that it was Mr. Tarantino’s voice on the

recording and that the speaker actually said what the government transcript claimed was said.

We ended up shouting at each other angrily, and I left frustrated and totally bewildered by his

close-minded refusal to listen even to his own client, who was facing life in prison if convicted.

Dated: Deer Park, New York
       September 14, 2020

                                                      Respectfully submitted,



                                                      Eliza D. Stahl (2738011)
                                                      The Law Office of Eliza D. Stahl, P.C.
                                                      1050 Grand Boulevard
                                                      Deer Park, New York 11729
                                                      (631) 841-3088; (631) 841-3089 (fax)
                                                      eds@stahlfirm.com
